Citation Nr: 1135833	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  10-25 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), based on military sexual trauma.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for a bilateral eye disorder.



REPRESENTATION

Appellant represented by:	Harvey L. McCormick, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to April 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board has characterized the issue on appeal with regard to an acquired psychiatric disorder as it appears on the cover page of this document.  The Board finds this in keeping with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which mandates that the scope of a mental health disability claim include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  

A hearing was held in January 2011, in Wichita, Kansas, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The merits of the claims for service connection for residuals of a head injury, an acquired psychiatric disorder, including PTSD, and a bilateral eye disorder, will be addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a July 1996 decision, the Board affirmed the RO's denial of the claim of entitlement to service connection for residuals of a head injury; the Board did not order reconsideration of the decision, and the Veteran did not file a timely appeal with the United States Court of Appeals for Veteran's Claims (Court).    

2.  The evidence submitted since the July 1996 decision was not previously submitted to agency decision makers, is not cumulative or redundant, and by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a head injury.  

3.  In a December 2005 decision, the Board determined that new and material evidence had not been submitted to reopen a claim for an acquired psychiatric disorder other than PTSD; the Board did not order reconsideration of the decision, and the Veteran did not file a timely appeal with the Court.    

4.  In a December 2006 decision, the Board denied a claim for PTSD; the Board denied the Veteran's motion for reconsideration of the decision, and the Veteran's appeal to the Court was dismissed.      

5.  The evidence submitted since the December 2005 and December 2006 decisions was not previously submitted to agency decision makers, is not cumulative or redundant, and by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, including PTSD.  



CONCLUSIONS OF LAW

1.  The evidence received since the final July 1996 Board decision is new and material, and the Veteran's claim of service connection for residuals of a head injury is reopened. 38 U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2010).  
 
2.  The evidence received since the final December 2005 and December 2006 Board decisions is new and material, and the Veteran's claim of service connection for an acquired psychiatric disorder, including PTSD, is reopened. 38 U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's Claims (Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  Th Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further indicated that VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

 In the decision below, the Board has reopened the Veteran's claims for service connection for residuals of a head injury and for an acquired psychiatric disorder, including PTSD.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claims, the Board will determine whether new and material evidence has been received, and if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).  

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).


I.  Residuals of a Head Injury

The Veteran seeks to reopen a claim for service connection for residuals of a head injury denied by the RO in April 1992 and July 1993 rating decisions.  The Veteran appealed, and in July 1996, the Board affirmed the RO's denial of the claim for residuals of a head injury.  

As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).  The Chairman of the Board has not ordered reconsideration of this decision, nor was the decision appealed to the Court.  38 U.S.C.A. §§ 7103, 7252 (West 2002); 38 C.F.R. § 20.1100 (2010).  Thus, the Board's July 1996 decision may not be reopened and allowed on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7104.   However, if new and material evidence is presented or secured with regard to a claim that was disallowed, the Board must reopen the claim and review the former disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1105. 

In its April 1992 rating decision, the RO found that an in-service head injury was not shown by the evidence of record; however, additional service treatment records were associated with the claims folder.  Thereafter, in the July 1993 rating decision, the RO denied service connection for residuals of a head injury on the basis that the head injury in service was acute and transitory and that no current residuals were shown.  In July 1996, the Board affirmed the denial of the claim for residuals of a head injury.  Specifically, the Board reasoned that there was no medical nexus evidence showing that headaches or any other disorder was a residual of an in-service head injury.    

At the time of the July 1996 Board decision, the evidence of record included the Veteran's service treatment records, which show that she complained of headaches in March 1979.  She indicated she had a head injury three weeks earlier.  The Veteran denied having nausea, vomiting, photophobia, and a stiff neck.  She was only diagnosed with headaches.  

In August 1979, the Veteran informed treatment providers that she was in a fight the prior evening.  The examiner noted small swelling to the right forehead over the temporal area, but the neurological examination was negative.  The Veteran was diagnosed with minor head trauma with secondary headaches. 

In October 1979, the Veteran indicated that she fell during the previous week and bumped her head.  There was swelling and soreness noted on the right side.  The neurological examination was negative.  Reports of headaches in November 1979 were associated with the Veteran's menstrual cycle.  

VA outpatient treatment records and a report of VA hospitalization dated between 1991 and 1994, as well as private treatment records, were negative for any complaints of headaches.

In June 1994, the Veteran testified that she was pushed by a fellow service member and hit her head on the concrete.  She stated that she had bed wetting, crying, and headaches as a result of the incident.  She further testified that she had no treatment for headaches after service and only had them occasionally at the present time. 

The June 1994 VA neurological examination was negative for any significant sequelae from the head injury.  The examination was considered normal, and complaints of insomnia were thought to be related to the Veteran's psychiatric problems.  

The June 1994 VA brain examiner diagnosed the Veteran with muscle tension headaches most likely attributed to her menses.  

The evidence submitted subsequent to the July 1996 decision includes VA outpatient treatment records dated in August 2003, which show the Veteran fell in her church and hit the back of her head.  She complained of occasional headaches.  A computerized tomography (CT) was negative.  

Private medical records dated in July 1993 contain complaints of headaches, loss of memory, and dizziness.  

In various statements made by the Veteran, she contends that she has had headaches, racing thoughts, blurred vision, photophobia, and insomnia since the head injury.

VA outpatient treatment records contain complaints of migraine headaches in February 2006.  A report from Dr. P. dated in January 2008 indicates that the Veteran hit her head in service and has had headaches since that time.  

VA outpatient treatment records dated in 2008 and 2009 reveal the Veteran wore dark sunglasses on multiple occasions.  She reported having sensitivity to light.  She also provided a past medical history of a head injury in service. 

A November 2009 traumatic brain injury screen was positive for a blow or hit to the head.  The provider noted that the Veteran had sensitivity to bright light and headaches. 

In February 2010, the Veteran presented testimony before the RO.  She indicated that she hit her head in service and now suffered from residuals, to include sensitivity to light and headaches.  The Veteran presented similar testimony before the Board in January 2011.

As noted previously, the July 1996 Board decision denied service connection on the basis that there was no medical nexus evidence showing that headaches or any other disability was a residual of an in-service head injury.    

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Notably, the "new" records contain continued complaints of headaches, blurred vision, light sensitivity, and insomnia.  Additionally, these records contain some suggestion that headaches and/or other residuals, to include light sensitivity, may be related to the in-service head injury.   

Given the Veteran's statements as to a continuity of symptomatology since service, medical evidence showing treatment for complaints of headaches, blurred vision, insomnia, and light sensitivity, and some question as to causation, the evidence is "material" when considered with the previous evidence of record and relates to an unestablished fact necessary to substantiate the Veteran's claim.  Therefore, the Veteran's claim of service connection for residuals of a head injury is reopened.  See 38 C.F.R. § 3.156(a).   However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


II.  Acquired Psychiatric Disorder, Including PTSD

The Veteran seeks to reopen a claim for service connection for an acquired psychiatric disorder, including PTSD.  The RO first denied a claim for depression in April 1992.  In July 1993, the RO denied a claim for a chronic psychiatric disorder, which was affirmed by the Board in July 1996.

In January 2004, the RO denied a claim for an acquired psychiatric disorder, including major depression with social phobia and PTSD due to sexual trauma.  The Veteran appealed that decision.  

In December 2005, the Board bifurcated the issues on appeal and determined that new and material evidence had not been submitted to reopen the claim for an acquired psychiatric disorder other than PTSD.  However, the claim for service connection for PTSD was remanded for further development.  After the development was completed, the Board denied the claim for service connection for PTSD in a December 2006 decision.  

As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).  The Chairman of the Board denied the request for reconsideration of the December 2006 decision, and the Court dismissed the Veteran's appeal of the December 2006 Board decision.  38 U.S.C.A. §§ 7103, 7252 (West 2002); 38 C.F.R. § 20.1100 (2010).  Thus, the Board's December 2005 and December 2006 decisions may not be reopened and allowed on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7104.   However, if new and material evidence is presented or secured with regard to a claim that was disallowed, the Board must reopen the claim and review the former disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1105. 

In its January 2004 rating decision, the RO found that an in-service sexual trauma was not shown by the evidence of record.  In December 2005, the Board determined that new and material evidence had not been submitted to reopen the claim for an acquired psychiatric disorder other than PTSD on the basis that there was no medical nexus showing that any current psychiatric disorder other than PTSD was related to the Veteran's service.  In December 2006, the Board denied the claim for PTSD on the basis that there was no verifiable stressor, i.e. no evidence of military sexual trauma.

At the time of the December 2005 and December 2006 Board decisions, the evidence of record included the Veteran's service treatment records showing that she requested a pregnancy test in February 1981, which was negative.  In March 1981 and April 1981, she complained of abdominal pains and an upset stomach.  A pregnancy test was positive.  

In April 1981, the Veteran was noted to be aggravated, aggressive, hyperactive, crying, and confused.  She was found to have transient situational disorder/adjustment disorder manifested by depression and refusal to go to work.

Private medical records dated in 1984 show treatment for a suicide attempt.  The Veteran complained of depressive symptoms.  She overdosed with prenatal vitamins.

An April 1991 report of VA hospitalization indicated the Veteran complained of thoughts of suicide since 1982 when her twins were taken from her.  She was diagnosed with social phobia, alcohol abuse, and probable major depression.

VA outpatient treatment records dated between 1991 and 1994 show treatment for a borderline personality disorder, social phobia, major depression, schizoaffective disorder, and questionable bipolar disorder.  

A January 1994 statement from the Veteran's mother indicates that the Veteran was outgoing before service.  She indicated that the Veteran became pregnant in Germany by C.D.  and stated that the Veteran was depressed, angry, and crying after service.

During a June 1994 RO hearing, the Veteran testified that she was a lesbian in service and uncomfortable around people.  She stated that she was forced into sex while unconscious, which caused her psychiatric problems.  She also testified that she was depressed because she did not want to be pregnant again. 

 In statements dated in December 1994 and June 1995, the Veteran indicated that her mental health condition was related to military sexual trauma.  She elaborated that C.D. had asked her for sex and that she answered no, but that she woke up to being raped.

VA outpatient treatment records dated between 1995 and 2000 contain continued treatment for situational depression, social phobia, and depression.  The Veteran discussed the rape with treatment providers in 1996.

Treatment notes dated in 2003 also show the Veteran discussed the rape by the father of her twins.  In August 2003, the diagnosis indicated that depression and PTSD had to be ruled out.

Personnel records received in June 2003 show that the Veteran received an Article 15 in July 1980 for failure to appear for duty.  Statements dated in December 1980 contain complaints against the Veteran for sexual harassment of another female.  A January 1981 Report of Psychiatric evaluation found no mental disability. The provider noted the Veteran had been previously evaluated in June 1980 and July 1980.  She was found to have a documented history of overt homosexual activity.  The Veteran was discharged from service under Chapter 15, AR 635-200, for homosexuality.

Private medical records dated in 1993 show that the Veteran had social phobia.  In 1997, the Veteran reported hearing voices in her head before service telling her to be on guard.  She indicated that there was a witch hunt in service to rid the military of lesbians.  

In a May 2004 statement, the Veteran indicated that C.D. asked her to go for Paris for her birthday in March 1981 and that she had requested separate rooms.  She indicated that he asked to have sex with her and that she said no.  She stated that they went out that evening and that she became intoxicated.  The Veteran indicated that she fell asleep with her clothes on and that she awoke unclothed by C.D. and him having sex with her.  She further noted that she had immediately suppressed the incident afterwards.  She later found out she was pregnant and that C.D. told her that he would marry her.  She gave birth to twins in October 1981.  

A June 2005 report of VA hospitalization diagnosed the Veteran with malingering and an adjustment disorder with depressed mood.  Outpatient treatment records dated in October 2003 contain diagnoses of social phobia, generalized anxiety disorder, PTSD, depression, substance abuse, and obsessive compulsive disorder.  

The evidence submitted subsequent to the December 2005 decision includes a May 2006 VA examination report.  The examiner found that there was not sufficient evidence to show that a sexual assault occurred in service and concluded that it was less likely than not that the Veteran was sexually assaulted in service.  The examiner reasoned that there was no evidence of a sexual assault other than the Veteran's own account, that there was no documented behavior change after the alleged rape, and that the Veteran reported being socially phobic her whole life in contrast to the mother's 1994 statement.

The evidence submitted subsequent to the December 2006 decision includes VA outpatient treatment records dated between 2006 and 2008, which contain diagnoses of PTSD based on military sexual trauma.  

A January 2008 letter from Dr. P. contains the report of the alleged rape incident. The Veteran informed the provider that she wrote the father of her twins a letter once, but he did not return correspondence and she had no contact with him after service.  Dr. P diagnosed the Veteran with PTSD secondary to military sexual trauma.  He reasoned that her account of the incident spoke for itself and that witnesses were not necessary to corroborate rape.  He found indirect evidence to support her claim, to include a change of behavior following the rape, depression, and not working.  Dr. P. also noted the mother's statement regarding her change in mood after service and the VA hospitalization in 2005 that indicated her psychiatric problems started after the assault and rape in service.  

The RO issued a formal finding of a lack of information required to corroborate the stressful events described by the Veteran to be sent to the U.S. Army and Joint Services Records Research Center (JSSRC).  The RO further found that the evidence was insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration records.  

The Veteran submitted a news article regarding reports of military sexual trauma on the rise in 2008.  The article noted that only 10 to 20 percent of cases of military sexual trauma were reported.

In February 2010, the Veteran presented testimony before the RO.  She indicated that she had dated C.D. at one time, but that she went to Paris with him even though they had broken up.  He asked her to have sex with him, and she said no.  She indicated that she did not report the rape, as she did not speak French or German.  She then stated that she suppressed the incident for 10 years. 

During her January 2011 Board hearing, the Veteran testified that she was engaged to C.D. at one point.  She indicated that they went to Paris as friends to celebrate her birthday and that he asked to have sex with her while there, but she said no.  The Veteran stated that they went out and that she became intoxicated, came back to the hotel, and fell asleep fully clothed.  She testified that she woke up naked and him having penetrated her.  She indicated that he said he was going to marry her when she found out she was pregnant.  She noted that they did not marry, but that she got letters from him after service wherein he admitted to being the father of her twins. 

As previously noted, the December 2005 Board decision denied service connection on the basis that new and material evidence had not been submitted to reopen the claim for an acquired psychiatric disorder other than PTSD on the basis that there was no medical nexus showing that any current psychiatric disorder other than PTSD was related to the Veteran's service.

In December 2006, the Board denied the claim for PTSD on the basis that there was no verifiable stressor, i.e. no substantiated evidence of military sexual trauma.  The "new" records contain diagnoses of PTSD based on military sexual trauma.  Notably, Dr. P. found the Veteran's account credible in January 2008 and related her PTSD to the reported military sexual trauma.  This evidence is "material" when considered with the previous evidence of record and relates to an unestablished fact necessary to substantiate the Veteran's claim.  Therefore, the Veteran's claim of service connection for an acquired psychiatric disorder, including PTSD, is reopened.  See 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a head injury is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, is reopened, and to this extent only, the appeal is granted.



REMAND

Reopening the claims for service connection for residuals of a head injury and an acquired psychiatric disorder, including PTSD, does not end the Board's inquiry.  Additional development is necessary prior to a final adjudication of the merits of the Veteran's reopened claims.  These claims, as well as the claim for a bilateral eye disorder, are remanded for action as described below.

The claims for service connection for residuals of a head injury and for a bilateral eye disorder must be remanded to afford the Veteran a VA examination.  In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran claims that she currently suffers from residuals of a head injury, to include blurred vision, sensitivity to light, headaches, racing thoughts, and insomnia.  Specifically, she asserts that she sustained an injury to her head when she was assaulted by two fellow female soldiers in service.  She claims that she was knocked backwards and hit her head on concrete.  

As discussed above, the Veteran's service treatment records do show that she complained of headaches in March 1979.  She said that she had had a head injury three weeks earlier.  The Veteran denied having nausea, vomiting, photophobia, and a stiff neck.  She was simply diagnosed with headaches.  In August 1979, she informed treatment providers that she was in a fight the prior evening.  The examiner noted small swelling to the right forehead over the temporal area.  The neurological examination was negative.  The Veteran was diagnosed with minor head trauma with secondary headaches. 

In October 1979, the Veteran indicated that she fell during the previous week and bumped her head.  There was swelling and soreness noted on the right side.  The neurological examination was negative.  Reports of headaches in November 1979 were associated with the Veteran's menstrual cycle.  

Following her period of service, the Veteran was provided VA neurological examination in June 1994, which was negative for any significant sequelae from the head injury.  The June 1994 VA brain examiner diagnosed the Veteran with muscle tension headaches most likely attributed to her menses.  

VA outpatient treatment records dated in August 2003 show that the Veteran fell in a church and hit the back of her head.  She complained of occasional headaches, but a CT scan was negative.  

Private medical records dated in July 1993 document complaints of headaches, loss of memory, and dizziness.  In various statements of the Veteran, she contends that she has had headaches, racing thoughts, blurred vision, photophobia, and insomnia since the head injury.

VA outpatient treatment records contain complaints of migraine headaches in February 2006.  A report from Dr. P. dated in January 2008 indicates the Veteran hit her head in service and has had headaches since that time.  

VA outpatient treatment records dated in 2008 and 2009 reveal that the Veteran wore dark sunglasses on multiple occasions.  She reported having sensitivity to light, and she provided a past medical history of a head injury in service. 

A November 2009 traumatic brain injury screen was positive for a blow or hit to the head.  The provider noted the Veteran had sensitivity to bright light and headaches. 

Given the in-service incidents, the Veteran's statements that she has suffered from the claimed residuals of a head injury, including a bilateral eye disorder, since service, and VA records showing some continued post-service treatment for headaches, photophobia, and blurred vision, the criteria under McLendon are met.  Thus, the Board must remand these matters for a VA examination to determine the nature and etiology of any residuals of a head injury and bilateral eye disorder that may be present.  

In addition, the Veteran seeks service connection for an acquired psychiatric disorder, including PTSD.  Specifically, she maintains that the claimed disorder was the result of military sexual trauma.  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians, pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).

Applicable regulations specifically provide that VA will not deny a claim for service connection for PTSD that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may also submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).

In this case, the Veteran was not provided a notice letter advising her of VA's special evidentiary development procedures.  In this regard, several notice letters were sent to the Veteran in connection with her current claim, but those letters did not advise her of the alternative sources of evidence that may be submitted to corroborate her claim of PTSD based on in-service personal assault.  Therefore, the Board finds it necessary to remand the Veteran's claim so that she may be afforded a proper notice letter.

There is also some question as to whether there is a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)) and as to the sufficiency of the stressor upon which a PTSD diagnosis can be based.  In addition, there is some question as to whether an acquired psychiatric disorder, other than PTSD, is related to the Veteran's military service.  Therefore, the Veteran should be afforded a VA examination to determine that nature and etiology of any psychiatric disorder that may be present.

Further, a review of the claims folder reveals that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA); however, the decision awarding such benefits and the records upon which that decision was made have not been associated with the claims folder.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that the veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO should obtain and associate such records with the veteran's claims file.

Finally, ongoing VA medical records pertinent to the issues should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the reopened claim is REMANDED to the RO for the following action:


 1. The RO should provide the Veteran a proper notice letter.  The letter must comply with the special provisions regarding personal assault, including notification of the alternative sources of evidence the Veteran may submit or evidence of behavioral changes that may support her claim. 38 C.F.R. § 3.304(f)(3).

The RO should also offer the Veteran the opportunity to provide any additional information regarding her claimed in-service stressor as well as inform her of the importance of providing as much detail as possible. The Veteran should be asked to provide specific details of the claimed stressful events during service. 

2.  The RO should obtain any outstanding VA and/or private medical records pertinent to the issues.  All information that is not duplicative of evidence already received should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the claims folder.  

3.  The RO should obtain and associate with the claims file the records upon which the Social Security Administration (SSA) based a decision to award or deny benefits to the Veteran.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

4.  With any additional information provided by the Veteran, and with the evidence already of record, the RO must prepare a summary of the Veteran's alleged service stressor.  This summary must be prepared regardless whether the Veteran provides an additional statement, as requested above.  If sufficient evidence is available, this summary and a copy of the Veteran's DD 214 and other service personnel records should be sent to the JSRRC with a request for any verifying evidence.  

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any and all psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

In rendering his or her opinions, the examiner should address whether the Veteran had any behavior changes in service that were indicative of a psychiatric disorder or personal assault at that time.

The examiner should identify all current psychiatric disorders.  For each disorder identified, the examiner should state whether the disorder manifested in service or whether it is at least as likely as not the disorder is otherwise causally or etiologically related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

With respect to PTSD, the RO should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any personal assault he or she determines to have occurred in service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor or he or she determines that a personal assault occurred in service, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The Veteran should be scheduled for the appropriate VA examinations to determine the nature and etiology of any residuals of a head injury and bilateral eye disorder that that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and statements.  

It should be noted that the Veteran's service treatment records show that she complained of head trauma and headaches in March 1979, August 1979, and October 1979.   Following her period of service, a June 1994 VA neurological examination was negative for any significant sequelae from a head injury.  VA outpatient treatment records dated in August 2003 also show that the Veteran fell in a church and hit the back of her head.  She complained of occasional headaches, but a CT scan was negative.  

The examiner(s) should comment as to whether it is at least as likely as not that the Veteran currently has any residuals of a head injury, including a bilateral eye disorder, that are related to her complaints in service or that are otherwise causally or etiologically related to her military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.  38 C.F.R. § 3.655. 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


